DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a device having among other features, a shallow trench isolation (STI) region extending in at least the first direction or the second direction, being located on at least the first level, and being between the set of active regions and the first set of conductive structures; a set of gates extending in the second direction, overlapping at least the first set of conductive structures and being located on a second level different from the first level, each of the gates of the set of gates being separated from an adjacent gate of the set of gates in the first direction by a first pitch; and a set of contacts extending in the second direction, overlapping the first set of conductive structures, and being located on the second level, each of the contacts of the set of contacts being separated from an adjacent contact of the set of contacts in the first direction as recited in claim 1;  a first set of conductive structures extending in at least the first direction or the second direction, being located on the first level, and being between the set of active regions; a set of gates extending in the second direction, overlapping at least the first set of conductive structures and being located on a second level different from the first level, each of the gates of the set of gates being separated from an adjacent gate of the set of gates in the first direction by a first pitch; a first set of vias coupling the first set of conductive structures to the set of gates, the first set of vias being between the first set of conductive structures and the set of gates, and a via of the first set of vias being located where a first gate of the set of gates overlaps a first conductive structure of the first set of conductive structures; and a set of contacts extending in the second direction, overlapping the first set of conductive structures, and being located on the second level, each of the contacts of the set of contacts being separated from an adjacent contact of the set of contacts in the first direction as recited in claim 10; a first conductive structure extending in the first direction, being located on the first level, and being between the set of active regions; TSMC No. P20170483US02 / Attorney Docket No. T5057-1296UAa first gate extending in the second direction, overlapping the first conductive structure and being located on a second level different from the first level; a second gate extending in the second direction, being located on the second level, and being separated from the first gate in at least the first direction; a first via coupling the first conductive structure to the first gate, and being between the first conductive structure and the first gate; and a set of contacts extending in the second direction, overlapping the first conductive structure, and being located on the second level, each of the contacts of the set of contacts being separated from an adjacent contact of the set of contacts in the first direction as recited in claim 15.
Babcock (2015/0340448) discloses a device having STI and CMOS.  However, Babcock fails to disclose the limitation as discussed in the above.
Liu (9136393) discloses a device having STI and gate stack.  However, Liu fails to disclose the limitation as discussed in the above.
Sharma (2015/0048447) discloses a device having STI.  However, Sharma fails to disclose the limitation as discussed in the above.
Ito (7855414) discloses a device having STI and CMOS.  However, Ito fails to disclose the limitation as discussed in the above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813